Allen, J.
delivered the following as the opinion of the court:
The court is of opinion, upon a consideration of the various acts of the legislature for regulating conveyances, and especially of the acts of 1705, ch. 21. 3 Hen. Stat. 318.—of 1710, ch. 13. 3 Id. 517.—of 1734, ch. 6. 4 Id. 397.—of 1748, ch. 1. 5 Id. 408. and of 1785, ch. *47362. 12 Id. 154. that it was the intention of the legislature, in the act of 1792, to require a deed of trust or mortgage of personal estate to be recorded in the general court, or in the court of the district, county, city or corporation in which the grantor resided. And it appearing from the recital in the deed in the bill of exceptions referred to, that the grantor John Bell resided in Henrico county, and the deed having been recorded in the corporation of Petersburg; such deed, so recorded, was void as against the creditors of said grantor. The court is therefore of opinion, that the court below erred in permitting said deed to go in evidence to the jury, and in refusing to give the first instruction asked for by the plaintiff. Therefore the judgment is reversed with costs, and the cause remanded, with instructions to exclude the said deed from going in evidence, if no other testimony should be adduced on the trial, and to give the first instruction as prayed for by the plaintiff, if the same should be again required.